                                                                                                                                       about: blank


                                                                                            USDSSDNY
                                                                                            DOCUMENT
                                                                                            ELECTRONICALLY FILED
        UNITED STATES DISTRICT COURT
                                                                                            DOC#: - - ---r--"lr:::-:-
        SOUTHERN DISTRICT OF NEW YORK                                                       DATE FILED:   li)" {~J ,S:-/
                                                                -   -    -   -    -   X


        UNITED STATES OF AMERICA
                                                                                             ~;;.ed1
                         -v-                                                                 ORDER OF RESTITUTION

        DANIBEL LUIS ,
                                                                                             19 Cr . 484        (KMW)


                                Defendant.

                            -    -   -   -    -    -    -   -   -   -    -   -    -   X


                    Upon the application of the United States of America , by

        its   att orney ,       AUDREY            STRAUSS ,             United        States    Attorney         f or   the

        Southern District of New York ,                             Elizabeth A.              Espinos a,        Ass istant

        United States Attorney ,                       of counsel ;              the presentence report;                and

        the defendant's conviction in this case , it is hereby ORDERED that :

                    1.          Amount            of    Resti t uti on .                  DANIBEL   LUIS    shall       pay

        re s tituti o n in the total amount of $157 , 777 to the victim o f the

        offense charged in the Indictment ,                                  19 Cr . 484        (KMW) .     The name,

        address and specific amount owed to the victim shall be set forth

        in a Schedule of Victims , which shall be provided by the Government

        to the Court .           Upon advice of a victim change of address ,                                            the

        Clerk of    the     Court            is    authorized                to       send payments        to    the    new

        address without further order o f thi s Court.

                    2.          Terms of Restitution.                                 The defendant' s          liability

        for restitution shall continue unabated until either the defendant

        has paid the full amount of restitution ordered herein, or every




1 of2                                                                                                                         5/l 7/2021, 11:26 AM
                                                                                                      about: blank




        v i ctim has been paid the tota l amount of his or her loss from all

        the restitution paid by the defendant .              No further payment shall

        be required after the sum of the amounts actually paid by the

        defendant has      fully covered all the c ompensable injuries .               Any

        payment made by the defendant shall be divided among the victims

        named in prop o rtion to their compensable injuries .

                      3.   Payment     Schedule.     The      defendant   shall       make

        re s titution t o victims payable t o the Clerk o f Court , United States

        Di s trict Co urt on the schedule entered in the Court ' s judgment .

                      4.   Change of Address.       Th e defendant s h a ll notify the

        United States Attorney for this district within 30 days of any

        change   of    mailing   or   residence    address    that   occurs   while    any

        porti o n o f the restitution remains unpaid .

        Dated : New York , New York
                April    , 2 0 21

                                            SO ORDERED :




                                            THE HONORABLE KIMBA M. WOOD
                                            UNITED STATES DISTRICT JUDGE




                                              2




2 of2                                                                                        5/l 7/202 1, 11:26 AM
